Exhibit 10.1

 



 

[gbgd20130710_8kex10-2img001.gif] 

Execution Version

 

 

Operating Agreement

 

 

Mego Gold LLC

 

and

 

Linne Mining LLC

 

and

 

Global Gold Corporation

 

and

 

Global Gold Consolidated Resources Limited

 

and

 

GGCR Mining LLC

 

 

 

 

relating to Mining Licence (Permission) for the Central Section of the
Toukhmanuk Mine No. ShATV-29/184

 

Dated 5 July 2013

 

 
 

--------------------------------------------------------------------------------

 

 

CONTENTS

 



CLAUSE PAGE

1.

INTERPRETATION

1

2.

CONDITIONS PRECEDENT AND SUBSEQUENT

10

3.

SCOPE AND TERM

11

4.

THE OPERATOR

11

5.

AUTHORITY AND DUTIES OF OPERATOR

12

6.

FEES

14

7.

OPERATING COMMITTEE

14

8.

WORK PROGRAMMES AND BUDGET

17

9.

OPERATIONS FUNDING

18

10.

REVENUES, ADVANCES AND PAYMENT WATERFALL

19

11.

DEBT FACILITIES

19

12.

OPERATOR PROPERTY

20

13.

MINE OWNER OBLIGATIONS AND UNDERTAKINGS

20

14.

MINE OWNER REPRESENTATIONS AND WARRANTIES

21

15.

OPERATOR REPRESENTATIONS AND WARRANTIES

24

16.

GUARANTEE

26

17.

DEFAULT

26

18.

TERMINATION

26

19.

SET OFF

28

20.

INDEMNITY

28

21.

SUCCESSORS AND ASSIGNS

28

22.

TAXES

28

23.

FORCE MAJEURE

29

24.

CONFIDENTIALITY

29

25.

PUBLIC ANNOUNCEMENTS AND INSIDER DEALING

30

26.

ARBITRATION

30

27.

NOTICES

31

28.

SEVERABILITY

33

29.

WAIVER

33

30.

ENTIRE AGREEMENT

33

31.

AMENDMENT

33

32.

CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

33

33.

COUNTERPARTS

33

34.

PARTNERSHIP

33

35.

GOVERNING LAW

33

SCHEDULE 1 

35

Operator Responsibilities

35

SCHEDULE 2

38

Payment Waterfall

38

SCHEDULE 3

39

Guarantee

39

SCHEDULE 4

43

Mine Owner Group Structure Chart

43

SCHEDULE 5

44

ABB Debt Payment Schedule

44



  

 
 

--------------------------------------------------------------------------------

 

  





THIS AGREEMENT is made on 5 July 2013






BETWEEN:




(1)

MEGO GOLD LLC, a limited liability company incorporated in the Republic of
Armenia with registration number 77.110.00610 and its registered office is at
Suite #2, 2A Tamanian Street, Yerevan, Armenia, 0009 (the "Mine Owner");




(2)

LINNE MINING LLC, a limited liability company incorporated in the Republic of
Armenia with registration number 286.110.774820 and its address at c/o Ameria 9,
G. Lusavorich Str. Yerevan 0015, Armenia (the "Operator");




(3)

GLOBAL GOLD CORPORATION, a Delaware USA corporation with registration number
13-3025550 and its principal offices at the International Corporation Center at
Rye, 555 Theodore Fremd Avenue, Suite C208, Rye, New York 10580, USA ("GGC");
and




(4)

GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED, a Jersey Island private limited
liability company with registration number 109058 and its principal offices at
Ogier House, The Esplanade, St. Helier, Jersey Island, JE4 9WG ("GGCRL"); and




(5)

GGCR MINING LLC, a Delaware USA corporation with registration number 0464364 and
its registered office at 2711 Centerville Road, Suite 400, Wilmington, DE 19808,
USA ("GGCRM"),




(each a "party" and, together, the "parties")




RECITALS




(A)

The Mine Owner is the owner of the Mine and the licensee under the Mining
Licence (Permission) and the Exploration Licence (Consent).




(B)

The Mine Owner wishes to engage the Operator to conduct, and the Operator wishes
to perform, the Operations in accordance with the terms and conditions of this
Agreement.




THE PARTIES AGREE AS FOLLOWS:




1.

INTERPRETATION




1.1

In this Agreement, the following words and expressions and abbreviations shall
have the following meanings unless the context otherwise requires:




"Abandon" means to intentionally and permanently give up, surrender, leave and
relinquish all, substantially all, or a severable part, of the Mine Owner
Property or the Operations;




"ABB" means Armbusinessbank Close Joint Stock Company;




"ABB Debt" means the outstanding debt under a senior secured credit line
agreement dated on or around 26 March 2010 between ABB as lender and the Mine
Owner as borrower, the outstanding payment schedule of which is set out in
schedule 5;




"ABB Security" means:




 

(a)

the share pledge over the issued share capital of the Mine Owner;




 

(b)

the security over the assets of the Mine Owner (other than stockpiled Products);




 

(c)

the pledge over the Exploration Licence (Consent) and the Mining Licence
(Permission); and

 

 
1

--------------------------------------------------------------------------------

 

 


in each case dated on or around 26 March 2010 and granted in favour of ABB as
security for the ABB Debt;




"Accounting Procedure" means an auditable accounting procedure applicable to the
Operator;




"Additional CAPEX Facility" has the meaning given to it in clause 11.1(a)(ii)
with respect to the Operator DFA or the Mine Owner DFA (as applicable);




"Additional CAPEX Facility Uses" means either:




 

(a)

costs and expenses identified under any CAPEX Plan which has been approved
pursuant to clause 8.2;




 

(b)

costs and expenses relating to a CAPEX Plan which exceed the amount approved in
any Approved Programme and Budget by not more than 10 per cent (10%); or




 

(c)

any other costs and expenses relating to capital expenditure which are otherwise
approved by the Operating Committee or permitted under this Agreement;




“Admission” means the admission to trading on AIM (or another stock exchange) of
the issued share capital of GGCRL or an alternative holding company of the Mine
Owner;




"Advance" has the meaning given to it in clause 11.2(a);




"Affiliate" means, in relation to any company, a company which is a subsidiary
or a holding company of that company and any company which is a subsidiary of
any holding company of that company;




"Agreement" means this agreement together with the recitals and the schedules to
this agreement;




"Approved Programme and Budget" means the annual Mine Plan, CAPEX Plan, OPEX
Budget and any other management plans relating to Operations which have been
approved or deemed to have been approved by the Operating Committee;




"Authorisation" means any consent, authorisation, registration, filing,
lodgement, notification, agreement, certificate, commission, lease, licence,
permit, approval or exemption from, by or with an Authority;




"Authority" means any government department, local government council,
government or statutory authority or any other party under a Law which has a
right to impose a requirement or whose consent is required with respect to the
Operations or this Agreement;




"Availability Period" means the CAPEX Availability Period and the availability
period for the OPEX Facility under the Operator DFA or the Mine Owner DFA (as
applicable);




"Business Day" means a day on which banks in Armenia and London are normally
open for business;




"CAPEX" means any capital expenditure related to movable mine equipment and
fixed assets, excluding Operational CAPEX and Maintenance;




"CAPEX Availability Period" means the availability period for the CAPEX Facility
and the Additional CAPEX Facility under the Operator DFA or the Mine Owner DFA
(as applicable);




"CAPEX Facility" has the meaning given to it in clause 11.1(a)(i) with respect
to the Operator DFA or the Mine Owner DFA (as applicable);

 

 
2

--------------------------------------------------------------------------------

 

 


"CAPEX Facility Uses" means costs and expenses identified under any CAPEX Plan
which has been approved pursuant to clause 8.2;




"CAPEX Plan" means a plan or programme related to CAPEX, Operational CAPEX and
Maintenance, together with any plan for subcontracting relating thereto;




"Commencement Date" means the date of this Agreement;




"Committee Member" has the meaning given to it in clause 7.1(b);




"Conditions Precedent" has the meaning given to it in clause 2.1;




"Debt Facilities" has the meaning given to it in clause 11.1(a) with respect to
the Operator DFA or the Mine Owner DFA (as applicable);




"Debt Facilities Provider" means Industrial Minerals SA, c/o Lenz & Staehelin,
Rte de Chêne, 30, 1208 Genèva acting as lender under the Operator DFA;




"Default" has the meaning given to it in clause 17.1;




"Default Amount" means the present value of the Operator Bonus from the date of
service by the Operator of a Default Notice pursuant to clause 17.2 or the date
of termination of this Agreement under clause 18.2(a) (as applicable) until the
expiry of the Term (assuming no early termination, i.e. until 31 December 2027)
based on:




 

(a)

the approved production forecast for the current Year;




 

(b)

the terms of the Offtake Agreement; and




 

(c)

the average annual Gold and Silver London Bullion Market price equivalent as
published in the Metal Bulletin for the preceding Year discounted at three per
cent (3%) per annum;




"Default Interest" means Libor plus five per cent (5%) calculated on a daily
basis;




"Default Notice" has the meaning given to it in clause 17.2;




"Development" means the construction, supply, completion and commissioning of a
commercial Mining and Treatment operation for extraction and processing of
Products, including the construction or supply of Mining Plant and a Treatment
Plant, an Ore pad and associated crushing systems, conveyors, stockpiles,
loading systems, utilities, vehicles, offices, workshops, and all other
facilities, systems, plant, equipment and personnel required for the safe and
efficient development, operation and rehabilitation of the Mine in accordance
with the Mine Plans, but does not include Mining or Treatment;




"Emergency" means a situation involving actual or reasonably apprehended
substantial damage to or loss of Mine Owner Property or Operations or serious
injury to persons or loss of life;




"Encumbrance" means any mortgage, charge (fixed or floating) pledge, lien,
hypothecation, trust, right of set off or other Third Party right or interest
(legal or equitable), assignment by way of security, reservation of title or any
other security interest of any kind however created or arising or any other
agreement or arrangement (including, without limitation, a sale and repurchase
arrangement) having similar effect;




"Escrow Fee" means the "service fee" as defined in the Operations Account
Agreement;




"Excess CAPEX Expenditure" has the meaning given to it in clause 8.2(e);

 

 
3

--------------------------------------------------------------------------------

 

 


"Excess OPEX Expenditure" has the meaning given to it in clause 8.2(e);




"Expenditure" means all costs and expenses reasonably and properly incurred by
the Operator in connection with the Operations and permitted under this
Agreement, all items of which shall be charged to the Operations Account;




"Exploration" means searching for, discovery and delineation of commercial Ore
deposits in the Mining Area and the evaluation of such deposits, including
prospecting, surface mapping, sampling, aerial mapping and reconnaissance,
drilling, trenching and related field work, geophysical and geochemical testing,
core sampling, assaying, exploration declines, test mining, analysis and
evaluation of activities undertaken and results obtained, conducting preliminary
feasibility studies, preparing feasibility study reports, and planning,
supervising and administrating all activities undertaken, but does not include
Development, Mining or Treatment;




"Exploration Licence (Consent)" means the Geological Exploration Permit No.
EHT-29/136 which is valid from 2 July 2013 and expires on 2 July 2016;




"Force Majeure" has the meaning given in clause 23;




"Group" means, in relation to any party, that party and its Affiliates;




"Guarantee" means the guarantee set out in schedule 3;




"Guarantor" means each of GGC, GGCRL and GGCRM;




"Indebtedness" means any obligation (whether incurred as principal or as surety)
for the payment or repayment of money, whether present or future, actual or
contingent;




"Industrial Minerals Debt" means the outstanding debt owed to the Offtaker as at
the date of this Agreement from the Offtaker's prepayments of US$450,000 under
the Offtake Agreement;




"Industrial Minerals Security" means security over a stockpile of 20,000 tons of
ore pledged to the Offtaker under a security agreement dated 25 February 2010
between the Offtaker and the Mine Owner;




"Insolvency Event" means, in relation to any party:




 

(a)

a petition is presented to, and agreed to be heard by, a court having
jurisdiction or an order is made or an effective resolution is passed or
legislation is enacted for the dissolution, liquidation or winding up of that
party (other than in the course of and followed by a bona fide reconstruction of
that party);




 

(b)

that party becomes insolvent or makes an assignment for the benefit of creditors
or is unable to pay its debts as the same become due; or




 

(c)

a receiver is appointed or an encumbrancer takes possession of the whole or a
major part of the assets or undertaking of that party;




"Law" means legislation (including regulations, by-laws and other subordinate
legislation), common law or equity law with which a party is legally required to
comply with respect to the Operations or this Agreement;




"Lease Agreement" has the meaning given to it in schedule 3 (Master Lease Terms)
of the Mine Owner DFA;




"LIBOR" means the rate per annum equal to the offered quotation which appears on
the appropriate page of the Reuters screen at or about 11:00 a.m. on the
applicable Rate Fixing Day for the currency of the overdue amount for a period
of one (1) month or, if no Reuters service is available, on any other service
which displays an average British Bankers Association Interest Settlement Rate
for the relevant currency which the Operator, after consultation with the Mine
Owner, acting reasonably, selects and if any such rate is below zero (0), LIBOR
will be deemed to be zero (0);

 

 
4

--------------------------------------------------------------------------------

 

 


"Maintenance" means any works and services to repair, replace and maintain
anything necessary for the Operator to perform its obligations under this
Agreement with respect to the Operations (including, without limitation, any
equipment, tools, supplies, materials and any related equipment);




"Majority Vote" means a resolution voted in favour by a simple majority by
representatives entitled to vote and be present at the meeting of the Operations
Committee;




"Mine" means the mine for the Mining and Treatment of Products that the Mine
Owner has decided to develop and operate in the Mining Area, and any other mine
the Mine Owner decides to develop in any part of the Mining Area;




"Mine Closure" means any activities relating to suspending or Abandoning all, or
a severable part of, the Mine Owner Property or the Operations, whether by way
of demolition, removal, destruction, conversion, placement on permanent care and
maintenance or other basis, or any similar action or conduct;




"Mine Plan" means any programme of operations relating to Exploration,
Development, Mining or Treatment;




"Mine Owner DFA" has the meaning given to it in clause 11.1(b);




"Mine Owner Property" means all infrastructure, equipment, supplies, tools and
any other things required for the conduct of Operations and owned by the Mine
Owner;




"Mining" means all operations associated with the extraction of Ore from the
Mining Area, and haulage and delivery to the Treatment Plant, including pre
stripping, and the removal and disposal of overburden and waste, but does not
include Exploration, Development, Treatment, Rehabilitation and Mine Closure;




"Mining Area" means the area covered by the Mining Licence (Permission);




"Mining Licence (Permission)" means the Mining Licence (Permission) for the
Central Section of the Toukhmanuk Mine No. ShATV-29/184 (formerly No. 14/356)
which is valid from 5 August 2005 and expires on 5 August 2017 (subject to
renewal and extension);




"Mining Plant" means all plant, equipment, machinery, facilities and other
infrastructure required to carry out Mining operations;




"Month" means a calendar month;




"Non-Operators" means the parties other than the Operator;




"Offtaker" means Industrial Minerals SA, c/o Lenz & Staehelin, Rte de Chêne, 30,
1208 Genèva;




"Offtake Addendum" means the addendum to the Offtake Agreement to be entered
into on or around the date of this Agreement between the Mine Owner and the
Offtaker;




"Offtake Agreement" means an offtake agreement dated 25 February 2010 between
the Mine Owner and the Offtaker, as amended by the Offtake Addendum and from
time to time;

 

 
5

--------------------------------------------------------------------------------

 

 


"Offtake Guarantee" means a guarantee dated 25 February 2010 between GGC and the
Offtaker in relation to the Offtake Agreement;




"Operational CAPEX" means any expenditure associated with Development (including
operational exploration, drilling, blasting and stripping);




"Operating Committee" means the committee established pursuant to clause 7.1;




"Operations" means Exploration (to the extent authorised by the Operating
Committee), Development, Mining, Treatment and other activities, undertakings
and operations, but excluding Sales (save to the extent specified in paragraph
1.2 of schedule 1), to be carried out in the Mining Area by the Operator under
this Agreement;




"Operations Account Agreement" means an escrow account and operations agreement
entered into on or around the date of this Agreement between the Mine Owner, the
Operator and HSBC Bank Armenia cjsc relating to the Operations Account;




"Operations Account" means the escrow account established pursuant to clause
5.4(a) to which all Revenues and Advances shall be paid and where such Revenues,
Advances and all expenditures and receipts in relation to Operations shall be
recorded;




"Operator" means the party appointed as such under clause 4.1;




"Operator Bonus" means an amount equal to 10 per cent (10%) of the Revenues for
a given Month plus VAT;




"Operator DFA" has the meaning given to it in clause 11.1(a);




"Operator Property" means, subject to clause 12, all movable infrastructure,
equipment, supplies, tools and any other things required for the conduct of
Operations which have been purchased by the Operator using funds made available
under the Operator DFA pursuant to a CAPEX Plan approved in accordance with
clause 8.2;




"Operator Responsibilities" means the Operator's responsibilities set out in
schedule 1;




"OPEX Facility" has the meaning given to it in clause 11.1(a)(iii) with respect
to the Operator DFA or the Mine Owner DFA (as applicable);




"OPEX Facility Uses" means either:




 

(a)

costs and expenses identified under any OPEX Budget which has been approved
pursuant to clause 8.2;




 

(b)

costs and expenses relating to an Emergency pursuant to clause 8.3(a)(i);




 

(c)

costs and expenses relating to an OPEX Budget which exceed the amount approved
in any Approved Programme and Budget by not more than 10 per cent (10%); or




 

(d)

any other costs and expenses relating to operating expenditure which are
otherwise approved by the Operating Committee or permitted under this Agreement;




"OPEX Budget" means any budget in respect of the Operations (excluding the CAPEX
Plan) which shall represent the customary operational expenditures applicable to
an efficient mining operation in Armenia;




"Ore" means any mineral or mixture of minerals of intrinsic economic interest
located in or on the earth's crust at a concentration above background level;

 

 
6

--------------------------------------------------------------------------------

 

 


"Overdue Bonus" has the meaning given to it in clause 6.4;




"Payment Waterfall" means the order in which Advances and Revenues shall be
applied as set out in schedule 2;




"Permitted Encumbrance" means:




 

(a)

the ABB Security;




 

(b)

the Industrial Minerals Security; and




 

(c)

the Security;




"Permitted Indebtedness" has the meaning given to it in the Mine Owner DFA;




"Products" means all mineral or metallic Ores, concentrates, metals and other
mineralised products, and any other mineral resources, processed, smelted or
refined from Ores extracted from the Mining Area under this Agreement which are
capable of being sold;




"Proposed Programme and Budget" means the annual Mine Plan, CAPEX Plan, OPEX
Budget and any other management plans relating to the Operations proposed in
accordance with this Agreement;




"Reclamation" means all undertakings, works and efforts for the reclamation,
revegetation, decontamination and cleaning up of the Mining Area, the Mine Owner
Property and the Operator Property (not associated with the suspension or final
physical shutdown of all or part of Mining or Treatment) as required on an
ongoing basis under any applicable Laws or Authorisations granted to the Mine
Owner or in accordance with good industry practice;




"Rehabilitation" means all undertakings, works and efforts for the reclamation,
revegetation, decontamination and cleaning up of the Mining Area, Mine Owner
Property and the Operator Property associated with, or preparing for, the
suspension or final physical shutdown of all or part of Mining or Treatment in a
safe and workmanlike manner including, without limitation, the payment of all
Shutdown Costs in accordance with all applicable Laws and Authorisations granted
to the Mine Owner, including all applicable rehabilitation objectives,
indicators, compliance criteria;




"Rent" has the meaning given to it in schedule 3 (Master Lease Terms) of the
Mine Owner DFA;




"Repayment Schedule" has the meaning given to it in the Operator DFA or the Mine
Owner DFA (as applicable);




"Revenues" shall have the meaning given to it in clause 10.1;




"Security" means:




 

(a)

a pledge granted by the Mine Owner over the Mining Licence (Permission) and
certain other assets of the Mine Owner pursuant to a pledge agreement;




 

(b)

a pledge granted by GGCRM over the issued share capital of the Mine Owner
pursuant to a share pledge agreement; and




 

(c)

a pledge granted by Getik Mining Company LLC over the permission of exploration
for mining purposes No. 29/035 (formerly No. 85) relating to deposits in Getik
pursuant to a subsoil use rights pledge agreement, in each case dated on or
around the date of this Agreement and granted in favour of the Operator;

 

 
7

--------------------------------------------------------------------------------

 

 

"Seller" means Mego Gold LLC, whose registered office is at Suite #2, 2A
Tamanian Street, Yerevan, Armenia, 0009, acting as seller under the Offtake
Agreement;




"Share Option Deed" means a share option deed to be entered into by GGC, GGCRL,
GGCRM, the Mine Owner and Jacero Holdings Limited on or around the date of this
Agreement;




"Shutdown Costs" means all costs associated with shutting down or suspending
Operations within the Mining Area including the costs associated with
Rehabilitation and Mine Closure, and any redundancy or termination benefits or
payments to any consultant or contractor or employee who is engaged by the
Operator in the conduct of Operations, but only to the extent of the period for
which an employee was engaged in the Operations;




"Term" has the meaning given to it in clause 3.2;




"Termination Payment Waterfall" has the meaning given to it in paragraph 2 of
schedule 2;




"Third Party" means a person not a party to this Agreement;




"Toukhmanuk Mine Licences and Authorisations" means:




 

(a)

the Exploration Licence (Consent);




 

(b)

the Mining Licence (Permission);




 

(c)

Community Approval of the environmental part of the tailing dam project of the
Toukhmanuk Recovery Plant dated 27 November 2012;




 

(d)

Certificate of Registration of Productional Hazardous Objects in Registry
N:8/1-2364 in respect of the "Tailing Dam" in the Melikgyugh village in the
Aragatsotn region issued by the National Centre of Technical Security on 23
December 2010;




 

(e)

Certificate of Registration of Productional Hazardous Objects in Registry
N:8/1-2363 in respect of "Mining projects are implemented (recovery plant)" in
the Melikgyugh village in the Aragatsotn region issued by the National Centre of
Technical Security on 23 December 2010;




 

(f)

Subsoil Use Agreement for the Purposes of Mining of Minerals, N ՊՎ - 184 dated
28 December 2012;




 

(g)

Mining Area Allocation Act NԼՎ 184 issued by Ministry of Energy and Natural
Resources on 28 December 2012;




 

(h)

Decision for Approval of Mining Condition Parameters for Toukhmanuk Central
Section Stockwork Mineralization Zone for the Purposes of Reserve Calculation by
the Minerals Reserves Agency of the Ministry of Energy and Natural Resources
dated 18 September 2009; and




 

(i)

Exploration Plan approved by the Ministry of Environment;




"Transaction Documents" has the meaning given to it in clause 2.1;




"Treatment" means the processing, smelting, and refining of Ore, overburden and
waste up to and including producing Products, and includes crushing, weighing,
sampling, assaying, refining, treatment, transportation, handling, storage,
loading and delivery of the Products, but does not include Mining or
Development;

 

 
8

--------------------------------------------------------------------------------

 

 


"Treatment Plant" means all buildings, plant, facilities and other
infrastructure established for Treatment, including the Ore pad and associated
crushing systems, conveyors, stockpiles, loading systems, offices, workshops and
recovery areas;




"Utilisation Request" has the meaning given to it in the Operator DFA or the
Mine Owner DFA (as applicable);




"Utilisation Report" has the meaning given to it in the Operator DFA or the Mine
Owner DFA (as applicable);




"Wilful Misconduct" means an intentional or reckless disregard of:




 

(a)

the terms of this Agreement;




 

(b)

any Approved Programme and Budget, except in the case of emergencies; or




 

(c)

any Law or Authorisation required to be observed in connection with Operations,




not justifiable by special circumstances, but shall not include any error of
judgment or mistake made by any director, employee, agent or contractor of the
Operator in the exercise in good faith of any function, authority or discretion
conferred upon the Operator; and




"Year" means a calendar year.




1.2

In this Agreement, unless otherwise specified:




 

(a)

a "subsidiary undertaking" is to be construed in accordance with section 1162 of
the Companies Act 2006, a "parent company" is to be construed in accordance with
section 1162 and section 1173 of the Companies Act 2006 and a "subsidiary" or a
"holding company" is to be construed in accordance with section 1159 of the
Companies Act 2006;




 

(b)

a "party" means any party to this Agreement and includes its permitted assignees
and/or the successors in title to substantially the whole of its undertaking;




 

(c)

a "person" includes any person, individual, company, firm, corporation,
government, state or agency of a state or any undertaking (whether or not having
separate legal personality and irrespective of the jurisdiction in or under the
law of which it was incorporated or exists);




 

(d)

a reference to a statute or statutory instrument or accounting standard or any
of their provisions is to be construed as a reference to that statute or
statutory instrument or accounting standard or such provision as the same may
have been or may from time to time hereafter be amended or re-enacted;




 

(e)

references to recitals, clauses, sub-clauses, paragraphs or schedules are to
recitals, clauses, sub-clauses and paragraphs of and schedules to this
Agreement. The schedules form part of the operative provisions of this Agreement
and references to this Agreement shall, unless the context otherwise requires,
include references to the recitals and the schedules;




 

(f)

"writing" shall include typewriting, printing, lithography, photography and
other modes of representing words in a legible form (other than writing on an
electronic or visual display screen) or other writing in non-transitory form;

 

 
9

--------------------------------------------------------------------------------

 

 


 

(g)

words denoting the singular shall include the plural and vice versa and words
denoting any gender shall include all genders; and




 

(h)

a reference to the time of day is reference to the time in Armenia.




1.3

The index to and the headings in this Agreement are for information only and are
to be ignored in construing the same.




2.

Conditions Precedent and subsequent




2.1

Conditions Precedent




The terms and conditions of this Agreement are conditional on the satisfaction
of each of the following conditions (the "Conditions Precedent"):




 

(a)

any Authorisation required for the Mine Owner to perform its obligations in this
Agreement;




 

(b)

director and shareholder approvals (as applicable) authorising the following
parties to enter into, deliver and perform this Agreement and the transactions
contemplated herein:




 

(i)

the Mine Owner;




 

(ii)

the Operator;




 

(iii)

GGC;




 

(iv)

GGCRL; and




 

(v)

GGCRM;




 

(c)

all conditions to the effectiveness of the Mine Owner DFA have been satisfied by
the Mine Owner and the Operator or waived by the Operator; and




 

(d)

the execution and delivery of the following agreements (which the parties shall
procure, where applicable):




 

(i)

the Share Option Deed;




 

(ii)

the Offtake Addendum;




 

(iii)

the Offtake Guarantee;




 

(iv)

the Operator DFA;




 

(v)

the Mine Owner DFA;




 

(vi)

the Security; and




 

(vii)

the Operations Account Agreement,




(together with this Agreement, the Offtake Agreement and the Security, the
"Transaction Documents"). The parties shall ensure that all parties are provided
with certified signed copies of all Transaction Documents.

 

 
10

--------------------------------------------------------------------------------

 

 


2.2

Condition Subsequent




If the Operator does not directly or indirectly receive within 90 days of the
date of this Agreement a binding confirmation from the Armenian government
following the Armenian law clarification process that the Operator will not
require government consent (or a licence) to act as operator and perform its
obligations under this Agreement, then the Operator may terminate this Agreement
with immediate effect by notice in writing to the Mine Owner.




3.

SCOPE And Term




3.1

This agreement extends to Operations within the Mining Area.




3.2

Unless terminated earlier in accordance with the terms of this Agreement, this
Agreement shall commence on the Commencement Date and shall expire on 31
December 2027 (the "Term").




4.

THE OPERATOR




4.1

Appointment




The Mine Owner appoints Linne Mining LLC to act as Operator of the Operations,
and Linne Mining LLC accepts such appointment, subject to the provisions of this
Agreement.




4.2

Transfer of Responsibilities




 

(a)

Upon a termination of this Agreement in accordance with clause 18, the Operator
shall deliver to the Mine Owner:




 

(i)

the Mine Owner Property;




 

(ii)

all funds standing to the credit of the Operations Account; and




 

(iii)

all unsold and/or uncommitted Products.




 

(b)

The Operator shall use all reasonable endeavours to transfer to the Mine Owner,
effective as of the date of termination of this Agreement, its rights as
Operator under all contracts relating exclusively to the Operations and the Mine
Owner shall assume all obligations of the Operator under those contracts.




 

(c)

Pending the transfer of rights and assumption of obligations referred to in
clause 4.2(b), the Operator shall hold its rights and interests as the Operator
under those contracts from the date of termination of this Agreement for the
account and to the order of the Mine Owner and the Mine Owner shall indemnify
and hold harmless the Operator in respect of all obligations arising under those
contracts in respect of the period on and after the date of termination of this
Agreement.




 

(d)

The Operator shall be entitled to charge to the Operations Account all costs and
expenses incurred in connection with transferring responsibilities by the
Operator to the Mine Owner to the extent such costs and expenses have been
approved by the Mine Owner, such approval not to be unreasonably withheld.




4.3

Audit




 

(a)

As soon as practicable after a termination of this Agreement, the parties shall
audit or procure the audit of the Operations Account and conduct an inventory of
all Mine Owner Property and all Products and such inventory shall be used in the
return of and the accounting for the said Mine Owner Property and the Products
by the Operator.

 

 
11

--------------------------------------------------------------------------------

 

 


 

(b)

All costs and expenses incurred in connection with such audit and inventory
shall be charged to the Operations Account.




5.

AUTHORITY AND DUTIES OF OPERATOR




5.1

Rights




 

(a)

Subject to this Agreement, the Operator has the exclusive right and obligation
to conduct the Operations by itself, its Affiliates, its agents and/or its
contractors on behalf of and as agent for the Mine Owner.




 

(b)

The Operator shall exercise and discharge its powers and duties under this
Agreement in accordance with Approved Programmes and Budgets and decisions made
by the Operating Committee.




5.2

Responsibilities




Subject to the overall supervision of the Operating Committee, responsibilities
of the Operator shall include, without limitation, the Operator Responsibilities
set out in schedule 1.




5.3

Expenditures and Actions




The Operator is authorised to make such expenditures and incur such commitments
for expenditures (such amounts to be funded from the Operations Account) and
take such actions relating to the Operations as approved by the Operating
Committee or permitted under this Agreement, such amounts to be funded from the
Operations Account.




5.4

Maintenance of the Operations Account




 

(a)

For the purposes of depositing the Advances and Revenues and for the
administration of the Payment Waterfall pursuant to clauses 10.1 and 10.2, an
escrow account (hereinafter the Operations Account) shall be opened in the name
of the Mine Owner at a bank appointed by the Operator and the Operator shall be
an escrow party under the Operations Account having controlling powers over such
Operations Account. No payments shall be made out of the Operations Account and
the Operations Account shall not be closed or terminated without the consent of
the Operator. For the purposes of this clause 5.4(a), an Operations Account
Agreement shall be entered into by the Mine Owner, the Operator and the
appointed bank. The administration of the Payment Waterfall shall be a condition
of such Operations Account Agreement.




 

(b)

The Operations Account must be maintained in accordance with the terms of this
Agreement, the Operations Account Agreement and the Accounting Procedure and
appropriate records must be kept in relation to the operation of the Operations
Account.




 

(c)

Copies of the Accounting Procedure, expenditure classifications and reporting
formats underlying the Operations Account must be made available to the parties
on request.




 

(d)

All receipts, vouchers and other documents relating to Expenditure must be
retained until directed otherwise by the Operating Committee.




 

(e)

Upon demand by the Operating Committee, quarterly financial summary reports
shall be produced.

 

 
12

--------------------------------------------------------------------------------

 

 


5.5

Liability of Operator




 

(a)

Subject to clause 5.5(b), the Operator shall not be liable for any loss or
damage which results from Operations, unless such loss or damage results from:




 

(i)

negligence, fraud or Wilful Misconduct by the Operator; or




 

(ii)

a material breach by the Operator of any term of this Agreement.




 

(b)

Notwithstanding anything to the contrary in this Agreement, the Operator shall
not be liable for any consequential or indirect loss or damage (including, but
not limited to, inability to produce the Products, lost production, loss of
profits or replacement costs).




5.6

Delegation




Without limiting clause 5.1(a), the Operator may delegate any of its rights,
remedies, powers, discretions and obligations, provided that:




 

(a)

the Operator may only delegate the whole of its rights, remedies, powers,
discretions and obligations with the approval of the Operating Committee;




 

(b)

any delegation does not relieve the Operator of any of its obligations or
responsibilities under this Agreement;




 

(c)

the Operator informs the Operating Committee at its next meeting of the identity
of the delegate and the matter which has been delegated; and




 

(d)

if, to the actual knowledge of the Operator, the delegate or any of its
shareholders has a criminal record and/or has previously been dismissed as
contractor or employee by the Mine Owner for misconduct, then the Operator may
so delegate only with the Mine Owner's prior written consent.




5.7

Conduct of Third Party Claims




 

(a)

If the Mine Owner or the Operator (the "First Party") becomes aware of any
matter that may result in a claim being brought against it by a third party and
which may reasonably lead to a claim against the other party (the "Second
Party") (the "Third Party Claim"):




 

(i)

the First Party shall, as soon as reasonably practicable, and in any event
within five (5) Business Days of becoming aware of such matter, give notice in
writing to the Second Party setting out all the details of which the First Party
is aware of relating to the matter (the "Claim Notice");




 

(ii)

within five (5) Business Days of receipt of the Claim Notice by the Second
Party, the First Party and the Second Party shall meet to discuss in good faith
the Third Party Claim with a view to agreeing a common strategy in relation
thereto;




 

(iii)

if the First Party and the Second Party do not agree a common strategy with
respect to the Third Party Claim within 20 Business Days from the date of the
Claim Notice, then each such party shall be free to act as it sees fit with
respect to such Third Party Claim, provided always that, until the expiry of
such period, the First Party shall:




 

(A)

make no admission of liability, or settle or compromise, the Third Party Claim
without the prior written consent of the Second Party; and

 

 
13

--------------------------------------------------------------------------------

 

 


 

(B)

take all reasonable action to mitigate any loss that may arise in respect of any
resulting claim.




 

(b)

If the Mine Owner and the Operator agree to join in litigation or settlement on
the basis of a mutually approved strategy under clause 5.7(a), then the legal
costs shall be shared between them equally.




 

(c)

Subject to clause 5.7(b), each of the Mine Owner and the Operator shall bear its
own legal costs relating to any Third Party Claim.




5.8

Bribes, Kickbacks and Other Unlawful Payments




The parties shall comply with anti-bribery conventions and any anti-corruption
or bribery laws under Armenian law. No payment to government officials, bribes,
kickbacks or other similar unlawful payments designed to secure favoured or
preferential treatment to any individual associated with the Mine Owner or the
Operator is to be given or received.




6.

Fees




6.1

Subject to clause 6.3, in consideration for the Operator entering into, and
carrying out the obligations under, this Agreement, the Mine Owner shall pay to
the Operator a monthly Operator Bonus.




6.2

As soon as reasonably practicable after each Month, the Operator shall send to
the Mine Owner a statement specifying the amount payable by the Mine Owner on
account of the Operator Bonus as assessed in relation to that month. The amount
specified in that statement shall, in the absence of manifest error, be due and
payable by the Mine Owner to the Operator within five (5) Business Days of the
Mine Owner's receipt of such statement.




6.3

The Operator Bonus shall be paid to the Operator from Revenues in accordance
with the Payment Waterfall pursuant to clause 10.




6.4

If any part of the Operator Bonus for any given Month cannot be paid to the
Operator in accordance with clause 6.3, then such amount shall be considered an
overdue bonus (the "Overdue Bonus") and Default Interest shall apply from such
time until the date of actual payment. The Overdue Bonus together with all
accrued interest shall be paid to the Operator from Revenues in accordance with
the Payment Waterfall pursuant to clause 10. For the purposes of the Payment
Waterfall only, the payment of the Overdue Bonus amount shall be followed by the
interest payment.




7.

OPERATING COMMITTEE




7.1

Establishment of Operating Committee




 

(a)

An Operating Committee shall be established on the Commencement Date.




 

(b)

The members of the Operating Committee shall comprise:




 

(i)

the Mine Owner;




 

(ii)

GGC;




 

(iii)

GGCRL;




 

(iv)

the Offtaker; and




 

(v)

the Debt Facilities Provider;

 

 
14

--------------------------------------------------------------------------------

 

 


 

(vi)

the Operator,




(the "Committee Members") and each such party shall appoint in writing a
representative to the Operating Committee.




 

(c)

The role of the Operating Committee is to supervise the Operator in the conduct
of the Operations and, subject to this Agreement, to make all strategic
decisions relating to the conduct of the Operations, including the consideration
and approval of any Proposed Programme and Budget and any amendments to any
Approved Programme and Budget.




 

(d)

The Operator must appoint (and may dismiss) a person, who may be one of its
employees, to be secretary of the Operating Committee. The Operator must cause
the secretary to prepare agendas for meetings, keep proper minutes of all
meetings and coordinate communications among the Committee Members regarding
meetings of the Operating Committee.




 

(e)

For any meeting of the Operating Committee, a Committee Member may in writing
appoint a person as an alternate representative for its representative and may
remove any person so appointed.




 

(f)

Each representative has full power and authority to represent and bind the
Committee Member which appointed him or her in all matters decided by the
Operating Committee, and such Committee Member is bound by all votes cast by its
representative.




 

(g)

Any decision made by the Operating Committee under this Agreement is deemed to
be a decision of all the Committee Members, and each Committee Member is bound
as if that decision was an agreement entered into by them.




7.2

Chairman




The representative of the Debt Facilities Provider shall be the chairman of the
Operating Committee unless and until such time that all CAPEX Availability
Periods for the Mine Owner DFA have expired and all amounts outstanding under
the CAPEX Facility and the Additional CAPEX Facility under the Mine Owner DFA
have been fully satisfied. At all other times, the chairman shall be appointed
by the Committee Members.




7.3

Functions of Operating Committee




The Operating Committee may carry out the following in relation to the conduct
of Operations:




 

(a)

consulting regularly in respect of events or developments that have led, or may
lead, to a Default by any of the parties with a view to resolving or avoiding
the same;




 

(b)

meeting and discussing as soon as possible and for up to 30 days following a
Default notice being issued by any of the parties with a view to resolving the
same;




 

(c)

if the gold London Bullion Market price moves beyond US$2,000 per ounce, meeting
and discussing the implementation of a hedging arrangement;




 

(d)

establishing policies from time to time covering the Operations; and




 

(e)

approving cost overruns by the Operator over and above 10 per cent of any
Approved Programme and Budget.

 

 
15

--------------------------------------------------------------------------------

 

 


7.4

Meetings of the Operating Committee




 

(a)

All meetings of the Operating Committee shall be held in Yerevan, unless
otherwise agreed by the Committee Members.




 

(b)

The Operator shall ensure that a meeting of the Operating Committee is convened
at least once each Year to approve a Proposed Programme and Budget for the next
period and at least one additional meeting must be called by any Committee
Member in each Year.




 

(c)

The Operator shall ensure that the secretary calls meetings and gives at least
15 days prior written notice to the Committee Members entitled to be present
specifying the nature of the business to be discussed and including all
documentation required to be considered at the meeting. Meetings may be held on
less than 15 days' notice if agreed in writing by all the Committee Members
entitled to be present.




 

(d)

Meetings may be convened in person, or by video meeting or conference telephone
call at which all representatives of all Committee Members have the opportunity
to be present. All persons participating in the video meeting or conference
telephone call must be able to hear each of the others.




 

(e)

Each of the Mine Owner, GGC, GGCRL, the Offtaker and the Debt Facilities
Provider must bear all expenses incurred by its representatives in attending
meetings of the Operating Committee.




7.5

Quorum




 

(a)

A quorum for any meeting of the Operating Committee is present if the majority
of the Committee Members entitled to attend and vote at the meeting are in
attendance at such meeting.




 

(b)

If a quorum is not present within 30 minutes from the time appointed for the
meeting, the meeting must be adjourned to the same place, day and time in the
next week.




 

(c)

If a quorum is not present at the re-convened meeting referred to in clause
7.5(b), at least 50 per cent (50%) of the Committee Members entitled to attend
and vote at the meeting shall constitute a quorum for the purposes of the
re-convened meeting.




7.6

Voting and Decision Making




 

(a)

Each of the Committee Members has one vote and, for so long as there are any
outstanding amounts due under the Mine Owner DFA and/or the CAPEX Availability
Periods under the Mine Owner DFA have not expired, the Debt Facilities Provider
shall have the casting vote.




 

(b)

Unless otherwise specified in this Agreement, all decisions of the Operating
Committee must be determined by a Majority Vote.




 

(c)

A resolution in writing (which may consist of one or several documents in the
same terms) signed by at least one representative of each of the Committee
Members or approved by facsimile or by authenticated email transmitted by at
least one representative of each Committee Member and subsequently confirmed in
writing is as valid and effectual as if it had been passed at a duly convened
meeting of the Operating Committee.

 

 
16

--------------------------------------------------------------------------------

 

 


7.7

Minutes     




A copy of the minutes of each Operating Committee meeting must be given to each
Committee Member as soon as practicable, but no later than three (3) days, after
each meeting. The minutes of a meeting must be signed by the chair of the later
meeting and when signed are evidence of the proceedings and the decisions of the
meeting to which they relate. At the request of any member of the Operating
Committee meetings of the Operating Committee may be recorded.




7.8

Loss of Rights of Participation and Voting




Unless otherwise agreed by all the Committee Members who are not in Default, a
Committee Member who is in Default (through its representative and alternate) is
not entitled to attend or to vote at any meeting of the Operating Committee or
any subcommittee formed under this Agreement or join in passing a resolution,
nor will the presence of the representative of any such Committee Member be
necessary to form a quorum at any meeting, until the relevant Default has been
remedied.




8.

WORK PROGRAMMES AND BUDGET




8.1

Proposed Programmes and Budgets




By no later than 1 November in each Year or such other date as the Operating
Committee may agree, the Operator must provide each Committee Member with a
report on the current Year's performance including draft annual financial
statements and a Proposed Programme and Budget prepared in accordance with the
Accounting Procedure which must include:




 

(a)

a Mine Plan for the next Year;




 

(b)

a CAPEX Plan for the next Year which details capital expenditure items and
includes an analysis of the advantages and disadvantages of Operational CAPEX as
compared with subcontracting; and




 

(c)

an OPEX Budget which details individual budgets for the next Year.




8.2

Approved Programme and Budget




 

(a)

No later than the end of November in each Year or such other month as the
Operating Committee may determine, the Operating Committee must meet and discuss
the Proposed Programme and Budget for the next Year (or other period) and adopt,
with or without amendment, an Approved Programme and Budget for that Year (or
other period).




 

(b)

Once the Proposed Program and Budget is approved by the Operating Committee, the
Operator must implement the Approved Programme and Budget.




 

(c)

An Approved Programme and Budget may be amended by the Operator with the
approval of the Operating Committee.




 

(d)

If the Operating Committee for any reason fails to approve a Proposed Programme
and Budget prior to the commencement of the Year to which it relates, the
Operating Committee must continue to meet and use all reasonable efforts to
reach agreement. In the meantime, the Operator must continue to perform and
discharge all its existing obligations as Operator under this Agreement and to
Third Parties including, but not limited to, the previous Approved Programme and
Budget. For the purpose of avoiding any operational difficulties, pending
approval of the Proposed Programme and Budget, the previous Year's approved OPEX
Budget shall apply to the new Year. All costs and expenses incurred by the
Operator in performing and discharging all its existing obligations shall be
charged to the Operations Account.

 

 
17

--------------------------------------------------------------------------------

 

 


 

(e)

No CAPEX or operational expenditure shall be expended, proposed or approved by
the Operating Committee unless such CAPEX or operating expenditure can be
satisfied with Revenues or funds available under the CAPEX Facility and/or
Additional CAPEX Facility (in the case of CAPEX) or the OPEX Facility (in the
case of operational expenditure) without the Mine Owner’s prior written consent
(any such excess CAPEX or operational expenditure consented to by the Mine Owner
shall hereinafter be referred to as the "Excess CAPEX Expenditure" or "Excess
OPEX Expenditure", respectively). Any Excess CAPEX Expenditure or Excess OPEX
Expenditure must be approved unanimously by the Operating Committee and,
notwithstanding clause 7.6(a), the Mine Owner shall have the casting vote in
relation thereto.




8.3

Expenditure not covered by Programme and Budget




 

(a)

The Operator must not undertake any Operations which are not substantially in
accordance with an Approved Programme and Budget except:




 

(i)

in case of an Emergency, the Operator may make such immediate expenditure as the
Operator deems necessary (acting reasonably) for the protection of life or
property including the Mine Owner Property and/or the Operator Property, in
which case the Operator must promptly notify the Mine Owner of such expenditure;
or




 

(ii)

the Operator may exceed a current Approved Programme and Budget by not more than
10 per cent (10%); or




 

(iii)

if otherwise permitted by this Agreement or by the Operating Committee, subject
always to clause 8.2(e),




all such costs and expenses incurred by the Operator shall be charged to the
Operations Account.




 

(b)

The Operator must report to the Mine Owner as soon as reasonably practicable any
unbudgeted expenditure incurred by the Operator for whatever reason.




9.

Operations funding




9.1

Sources of Funding




The Operator shall be responsible to fund the Operations from:




 

(a)

Revenues pursuant to and in accordance with clause 10; and




 

(b)

Advances pursuant to and in accordance with clause 11.




9.2

Payment by the Mine Owner




The Mine Owner must pay or reimburse (as applicable) the Operator all the Excess
CAPEX Expenditure and/or the Excess OPEX Expenditure approved in accordance with
clause 8.2(e) immediately on demand by the Operator. Any payments to the
Operator shall be made to a bank account nominated by the Operator as
communicated to the Mine Owner in writing from time to time.

 

 
18

--------------------------------------------------------------------------------

 

 


10.

Revenues, advances and Payment Waterfall




10.1

The Mine Owner shall procure that, from the Commencement Date, all monies
payable from the Offtaker to the Mine Owner under the Offtake Agreement (the
"Revenues") shall be paid to the Operations Account for the purposes of this
Agreement.




10.2

Pursuant to clause 5.4(a) and the Operations Account Agreement, the Operator
shall administer the Mine Owner's payment obligations under, and in connection
with, the Operations by applying the Advances and Revenues in accordance with
the Payment Waterfall set out in schedule 2.




10.3

Except as otherwise provided in this Agreement, the Operator shall not be
responsible to administer any of the Mine Owner's payment obligations which
would not otherwise be covered by Advances and Revenues pursuant to clause 10.2.
For the avoidance of doubt, if Advances and Revenues are not sufficient to
service the ABB Debt and the Industrial Minerals Debt in accordance with the
Payment Waterfall, the Mine Owner shall be responsible to service such debts
pursuant to clause 13.9.




11.

Debt Facilities




11.1

Debt Facilities




 

(a)

On or about the date of this Agreement, the Operator has entered into a debt
facilities agreement (the "Operator DFA") with the Debt Facilities Provider
whereby the Debt Facilities Provider as lender will make available to the
Operator as borrower the following facilities for onward lending to the Mine
Owner for the purposes of Operations:




 

(i)

a US$5m term loan facility (the "CAPEX Facility");




 

(ii)

a US$3m term loan facility (the "Additional CAPEX Facility"); and




 

(iii)

a US$800,000 term loan facility (the "OPEX Facility"),




(together, the "Debt Facilities").




 

(b)

On or about the date of this Agreement, the Mine Owner has entered into a debt
facilities agreement (the "Mine Owner DFA") with the Operator whereby the
Operator as lender will make available to the Mine Owner as borrower the Debt
Facilities for the purposes of Operations.




11.2

Advances




 

(a)

All monies which are drawndown by the Operator under the Operator DFA shall also
be drawndown by the Mine Owner under the Mine Owner DFA (the latter being the
"Advances").




 

(b)

All Advances shall be paid into the Operations Account for the purposes of this
Agreement.




 

(c)

The Operator shall apply the Advances towards Expenditure in accordance with
this clause 11 provided always that such application of Advances is subject to
the terms of the Operator DFA and the Mine Owner DFA.




11.3

Drawdown and Application




 

(a)

Prior to the expiry of the Availability Period of the CAPEX Facility, the
Operator shall issue a Utilisation Request and a Utilisation Report to drawdown
the CAPEX Facility in accordance with the Operator DFA and, subject to clause
11.3(d), the Operator shall apply such Advances towards the CAPEX Facility Uses.

 

 
19

--------------------------------------------------------------------------------

 

 


 

(b)

At any time during the Availability Period of the Additional CAPEX Facility, if
Revenues are not sufficient to cover the Additional CAPEX Facility Uses, the
Operator shall issue a Utilisation Request and a Utilisation Report to drawdown
the Additional CAPEX Facility in accordance with the Operator DFA and, subject
to clause 11.3(d), the Operator shall apply such Advances towards such purposes.




 

(c)

At any time during the Availability Period of the OPEX Facility, if Revenues are
not sufficient to cover the OPEX Facility Uses, the Operator shall issue a
Utilisation Request and a Utilisation Report to drawdown the OPEX Facility in
accordance with the Operator DFA and, subject to clause 11.3(d), the Operator
shall apply such Advances towards such purposes.




 

(d)

The issue of a Utilisation Request and a Utilisation Report by the Operator to
the Debt Facilities Provider under the Operator DFA shall be deemed to
constitute the issue of a Utilisation Request by the Mine Owner to the Operator
under the Mine Owner DFA.




11.4

Repayment




 

(a)

Repayment of any outstanding amounts under any of the Debt Facilities under the
Mine Owner DFA shall be made by the Mine Owner to the Operator in accordance
with the relevant Repayment Schedule and from Revenues accordance with the
Payment Waterfall pursuant to clause 10.




 

(b)

Repayment of any outstanding amounts under any of the Debt Facilities under the
Operator DFA shall be made by direct payment from the Operator to the Debt
Facilities Provider in accordance with the relevant Repayment Schedule.




 

(c)

For the purposes of the Payment Waterfall, the principal repayment shall be
followed by the interest payment.




12.

Operator property




12.1

The Operator shall lease to the Mine Owner the Operator Property for the
purposes of Operations in accordance with the Mine Owner DFA and the relevant
Lease Agreement.




12.2

Upon the title of each Operator Property being transferred from the Operator to
the Mine Owner in accordance with the Mine Owner DFA and the relevant Lease
Agreement, such Operator Property shall form part of the Mine Owner Property.




13.

Mine Owner obligations and Undertakings




13.1

Authorisations and Compliance




The Mine Owner shall provide, renew and/or extend any and all Authorisations
required for the performance of this Agreement, including the Exploration
Licence (Consent), the Mining Licence (Permission), building and environmental
and related licences or other documents required under Law and to maintain the
same and file any and all notices or other documents required under Law (e.g.
for processing plant and tailing dam), and the Operator shall provide such
reasonable assistance as the Mine Owner may reasonably require in relation
thereto.




13.2

Mine Owner Property




For the purposes of enabling the Operator to conduct Operations, the Mine Owner
shall provide the Operator with, and access to:

 

 
20

--------------------------------------------------------------------------------

 

 


 

(a)

the Mine Owner Property; and




 

(b)

any and all Operator Property leased from the Operator pursuant to clause 12.1.




13.3

Government and Regulatory Relationships




The Mine Owner shall be responsible for all government and regulatory
relationships at various levels of local, state, regional and national
governments for the purposes of permissions, licences, approvals and any other
purposes related to and in connection with Operations.




13.4

Licences




During the Term, the Mine Owner shall:




 

(a)

conduct all mandatory and necessary exploration operations within the territory
covered by the Exploration Licence (Consent) and share all data with the
Operator in order to allow the Operator to optimise Mining; and




 

(b)

be responsible for all liaison with local, state, regional and national
governments in connection with the Exploration Licence (Consent) and the Mining
Licence (Permission).




13.5

Ongoing Reclamation




The Mine Owner shall be responsible for any ongoing Reclamation.




13.6

Rehabilitation and Mine Closure




The Mine Owner shall be responsible for Rehabilitation and Mine Closure with
respect to the Mine Owner Property and the Mining Area.




13.7

Assistance and Cooperation




The Mine Owner shall provide the Operator with any assistance and cooperation
reasonably required by the Operator in the performance of its obligations under
this Agreement.




13.8

Negative Pledge




Without the prior written consent of the Operator, the Mine Owner shall not
pledge or create any Encumbrances on any of its assets nor incur any
Indebtedness as long as any amounts under the Mine Owner DFA remain outstanding,
except for the Permitted Encumbrance and the Permitted Indebtedness.




13.9

Debt Service




Whilst any amounts are outstanding under the ABB Debt and/or the Industrial
Minerals Debt, the Mine Owner undertakes that it will pay, or procure the
payment of, the ABB Debt and/or the Industrial Minerals Debt where Revenues and
Advances are not sufficient to pay such debts in any given Month.




14.

mine owner REPRESENTATIONS AND WARRANTIES




On the date of this Agreement and immediately prior to the Commencement Date (by
reference to the facts and circumstances then subsisting), the Mine Owner and
each of the Guarantors represent and warrant to the Operator and acknowledge and
confirm that the Operator is relying upon the following representations and
warranties in entering into this Agreement:

 

 
21

--------------------------------------------------------------------------------

 

 


14.1

Status and incorporation




 

(a)

Each of the Mine Owner and the Guarantors is a corporation, duly incorporated
and validly existing as a limited liability company under the laws of the
relevant company's jurisdiction of incorporation.




 

(b)

Each of the Mine Owner and the Guarantors has the power to own its respective
assets and to carry on such business as it currently conducts.




14.2

Binding obligations




The obligations expressed to be assumed by the Mine Owner and the Guarantors in
the Transaction Documents to which the Mine Owner and Guarantors are a party are
legal, valid, binding and enforceable obligations and will be enforceable in
accordance with their respective terms.




14.3

Non-Conflict with Other Obligations




The entry into and performance by each of the Mine Owner and the Guarantors of,
and the transactions contemplated by, the Transaction Documents to which it is a
party do not and will not conflict with:




 

(a)

any law or regulation applicable to it;




 

(b)

its constitutional documents; or




 

(c)

any agreement or instrument binding upon it or any of its assets.




14.4

Power and authority




Each of the Mine Owner and the Guarantors has the capacity, power and authority
to enter into, perform and deliver, and has taken all necessary action to
authorise its entry into, performance and delivery of, the Transaction Documents
to which it is a party and the transactions contemplated by those Transaction
Documents.




14.5

Authorisations and other consents




 

(a)

All Authorisations and other third party consents required to:




 

(i)

enable each of the Mine Owner and the Guarantors to lawfully enter into and
exercise its rights and comply with its obligations under the Transaction
Documents to which it is a party;




 

(ii)

ensure the legality, validity or enforceability of the Transaction Documents to
which each of the Mine Owner and the Guarantors is a party; and/or




 

(iii)

make the Transaction Documents to which each of the Mine Owner and the
Guarantors is a party admissible in evidence in its jurisdiction of
incorporation,




(in each case) have been obtained or effected and are in full force and effect
or will be obtained or effected and will be in full force and effect by the date
on which they are required.




 

(b)

For the purposes of clause 14.5(a), the Mine Owner and each of the Guarantors
have undertaken all necessary steps with respect to the ABB Debt in order to
create any Indebtedness pursuant to this Agreement and such Indebtedness is
legally binding, valid and enforceable.

 

 
22

--------------------------------------------------------------------------------

 

 


 

(c)

All material Authorisations required to enable each of the Mine Owner and the
Guarantors to carry out its business and operations have been obtained or
effected and are in full force and effect or will be obtained or effected and
will be in full force and effect by the date on which they are required.




 

(d)

For the purposes of clause 14.5(c), the Mine Owner has obtained and holds the
Toukhmanuk Mine Licences and Authorisations and such licences and authorisations
are in full force and effect and constitute all the material authorisations
necessary for the conduct of Operations. No other Authorisations are necessary
for the conduct of Operations.




 

(e)

No steps have been taken which are likely to lead to:




 

(i)

the revocation, termination or suspension of any Authorisation referred to in
clauses 14.5(a) to 14.5(d) which has been granted; or




 

(ii)

any material or adverse variation of any such Authorisation.




14.6

Compliance with laws




The Mine Owner is in compliance in all material respects with all Laws and
Authorisations applicable to it and the Operations.




14.7

Governing law and enforcement




Subject to any general principles and provisions of law:




 

(a)

the chosen law of each of the Transaction Documents to which the Mine Owner or
any of the Guarantors is a party will be recognised and enforced in its
jurisdiction of incorporation; and




 

(b)

any judgment obtained in the jurisdiction of the chosen law of a Transaction
Document to which the Minor Owner or any of the Guarantors is a party will be
recognised and enforced in its jurisdiction of incorporation.




14.8

No Proceedings Pending or Threatened




No material litigation, arbitration or administrative proceedings of or before
any court, arbitral body or agency, which has a reasonable prospect of being
adversely determined have (to the best of its knowledge and belief) been started
or threatened against the Mine Owner or any of the Guarantors.




14.9

Provision of documents




The Operator has been provided with copies or details of all material documents
and contracts relating to the Mine and no other agreements or arrangements exist
which would materially affect the transactions or arrangements contemplated by
the Transactions Documents




14.10

Mine Ownership and Title




 

(a)

The Mine Owner owns all currently existing infrastructure, equipment, supplies
and tools present in the Mine Area.




 

(b)

The Mine Owner is the absolute legal and beneficial owner of the Toukhmanuk Mine
Licences and Authorisations and the Mine Owner Property.

 

 
23

--------------------------------------------------------------------------------

 

 


 

(c)

The Toukhmanuk Mine Licences and Authorisations and the Mine Owner Property are
free from any Encumbrance or other interest of any kind other than any Permitted
Encumbrance.




 

(d)

The Mine Owner is not under any obligation to create any Encumbrance over the
Mining Licence (Permission) or all or any part of the Mine Owner Property save
for any Permitted Encumbrance.




14.11

Ownership




 

(a)

The Mine Owner is a wholly owned subsidiary of GGCRM, an indirect wholly owned
subsidiary of GGCRL and an indirect subsidiary of GGC.




 

(b)

As at the date of this Agreement the structure of the Group is as set out in
schedule 4.




14.12

Indebtedness




The Mine Owner has no material Indebtedness other than the Permitted
Indebtedness.




14.13

Security




The Mine Owner is the legal and beneficial owner of the Products which security
is purported to be given under the Security and such Security:




 

(a)

confers the security of the type it purports to create over the assets over
which such security is purported to be given and such security is senior
ranking; and




 

(b)

is:




 

(i)

valid and enforceable against the Mine Owner; and




 

(ii)

not capable of being avoided or set aside, whether in the Mine Owner's winding
up, administration, dissolution or otherwise.




14.14

No Winding-Up




No Insolvency Event has occurred in relation to the Mine Owner or the
Guarantors.




14.15

Anti-Corruption




The Mine Owner and each of the Guarantors (including, in each case, its agents,
officers and employees) has not directly or indirectly:




 

(a)

given, promised, offered or authorised; or




 

(b)

accepted, requested, received or agreed to receive,




any payment, gift, reward, rebate, contribution, commission, incentive,
inducement or advantage to or from any person, in contravention of any
anti-bribery and corruption laws of any applicable jurisdiction. 




15.

operator REPRESENTATIONS AND WARRANTIES




Subject to clause 2.2, on the date of this Agreement and immediately prior to
the Commencement Date (by reference to the facts and circumstances then
subsisting), the Operator represents and warrants to the Mine Owner and
acknowledges and confirms that the Mine Owner is relying upon the following
representations and warranties in entering into this Agreement:

 

 
24

--------------------------------------------------------------------------------

 

 


15.1

Status and Incorporation




 

(a)

The Operator is a corporation, duly incorporated and validly existing as a
limited liability company under the laws of its jurisdiction of incorporation.




 

(b)

The Operator has the power to own its respective assets and to carry on such
business as it currently conducts.




15.2

Binding Obligations




The obligations expressed to be assumed by the Operator in this Agreement are
legal, valid, binding and enforceable obligations and will be enforceable in
accordance with their respective terms.




15.3

Non-Conflict with Other Obligations




The entry into, and performance by the Operator of, and the transactions
contemplated by, the Transaction Documents to which it is a party do not and
will not conflict with:




 

(a)

its constitutional documents; or




 

(b)

any agreement or instrument binding upon it or any of its assets.




15.4

Power and Authority




The Operator has the capacity, power and authority to enter into, perform and
deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, the Transaction Documents to which it is a party
and the transaction contemplated by those Transaction Documents.




15.5

Governing Law and Enforcement




Subject to any general principles and provisions of law:




 

(a)

the chosen law of each of the Transaction Documents to which the Operator is a
party will be recognised and enforced in its jurisdiction of incorporation
provided that, if any Transaction Document is to be enforced by an Armenian
court, (1) such court shall have the discretion to apply the law of the Republic
of Armenia instead of foreign law if such court does not understand such foreign
law and (2) such court shall reject the application of foreign law if such
foreign law contradicts the imperative overarching provision of the law of the
Republic of Armenia and its public order; and




 

(b)

any judgment obtained in the jurisdiction of the chosen law of a Transaction
Document to which the Operator is a party will be recognised and enforced in its
jurisdiction of incorporation provided that any court ruling obtained in a
jurisdiction not having a court ruling recognition treaty with the Republic of
Armenia may not be enforced in Armenia.




15.6

No Proceedings Pending or Threatened




No material litigation, arbitration or administrative proceedings of or before
any court, arbitral body or agency, which has a reasonable prospect of being
adversely determined have (to the best of its knowledge and belief) been started
or threatened against the Operator.




15.7

No Winding-Up




No Insolvency Event has occurred in relation to the Operator.

 

 
25

--------------------------------------------------------------------------------

 

 


15.8

Anti-Corruption




The Operator (including its agents, officers and employees) has not directly or
indirectly:




 

(a)

given, promised, offered or authorised; or




 

(b)

accepted, requested, received or agreed to receive,




any payment, gift, reward, rebate, contribution, commission, incentive,
inducement or advantage to or from any person, in contravention of any
anti-bribery and corruption laws of any applicable jurisdiction.




16.

Guarantee




In consideration for the Operator entering into this Agreement and for making
the Advances under clause 11, each of GGC, GGCRL and GGCRM jointly and severally
guarantees the performance by the Mine Owner of all its obligations under this
Operating Agreement in accordance with the Guarantee set out in schedule 3.




17.

default




17.1

A default shall mean, in relation to any party, a party:




 

(a)

commits a material breach of a material obligation under this Agreement;




 

(b)

suffers an Insolvency Event; or




 

(c)

in the case of the Mine Owner only, has committed a payment default under the
Mine Owner DFA,




(each, a "Default").




17.2

At any time after the occurrence of:




 

(a)

a Default by the Mine Owner, the Operator may serve a notice of Default on the
Mine Owner requiring the Mine Owner to remedy the Default; or




 

(b)

a Default by the Operator, the Mine Owner may serve a notice of Default on the
Operator requiring the Operator to remedy the Default,




(each such notice of default being a "Default Notice").




17.3

Following a Default Notice:




 

(a)

if the Default is capable of being remedied, the Mine Owner or the Operator (as
applicable) must remedy the Default within 30 days of receipt of the Default
Notice; or




 

(b)

if the Default is not capable of being remedied within 30 days or, if capable of
being so remedied, is not remedied within such period, the party serving the
Default Notice may terminate this Agreement by serving a notice of termination
on the other parties.




18.

termination




18.1

Termination




Subject to clauses 18.2 and 18.3, this Agreement will terminate in the following
circumstances:

 

 
26

--------------------------------------------------------------------------------

 

 


 

(a)

the parties agree in writing to terminate this Agreement;




 

(b)

pursuant to clause 2.2;




 

(c)

the Operating Committee determines unanimously that all economically recoverable
reserves of Products in the Mining Area had been recovered;




 

(d)

the Mine Owner ceases to hold the Mining Licence (Permission) or the Mining
Licence (Permission) expires without prospect for renewal as determined
unanimously by the Operating Committee; or




 

(e)

pursuant to clause 17.3(b).




18.2

In the event of a termination of this Agreement:




 

(a)

under clauses 18.1(b) if the condition in clause 2.2 has not been satisfied as a
result of an act or omission by the Mine Owner, 18.1(c), 18.1(d) or 18.1(e) in
the case of a Mine Owner Default only;




 

(i)

the Default Amount shall become immediately due and payable by the Mine Owner to
the Operator. The parties acknowledge that the Default Amount is a genuine
pre-estimate of the Operator's losses as a result of the Mine Owner's Default;
and




 

(ii)

an amount equal to the amount of any and all outstanding balances remaining
under the Mine Owner DFA shall become immediately due and payable by the Mine
Owner to the Operator; or




 

(b)

under clauses 18.1(a) or 18.1(e) in the case of an Operator Default only, an
amount equal to the amount of any and all outstanding balances remaining under
the Mine Owner DFA shall become immediately due and payable by the Mine Owner to
the Operator; or




 

(c)

provided clause 18.2(a) does not apply, under clause 18.1(b):




 

(i)

an amount equal to the amount of any and all outstanding balances remaining
under the Mine Owner DFA shall become due and payable by the Mine Owner to the
Operator; and




 

(ii)

the Mine Owner shall reimburse the Operator for all expenses and costs
(including all legal fees) incurred by the Operator in relation to or in
connection with this Agreement and the transactions contemplated by this
Agreement, which shall include the negotiation of the Transaction Documents,




within 60 days of termination.




Notwithstanding clause 10.2, and without prejudice to the Mine Owner's payment
obligations in this clause 18.2 or the Guarantors' obligations under clause 15,
the Operator shall administer such of the Mine Owner's payment obligations to
the Operator at the time of such termination by applying the Advances and
Revenues in accordance with the Termination Payment Waterfall set out in
paragraph 2 of schedule 2.




18.3

The payment obligation of the Mine Owner under clause 18.2 shall survive any
termination of this Agreement.

 

 
27

--------------------------------------------------------------------------------

 

 


19.

set off




19.1

The Mine Owner or the Operator (the "First Party") shall have the right but not
the obligation at any time, with or without notice to the Operator or the Mine
Owner, respectively (the "Second Party"), to set off any liability of the First
Party to the Second Party under this Agreement against any liability of the
Second Party to the First Party under this Agreement.




19.2

Any exercise by the Mine Owner or the Operator of its right of set off under
this clause 19 shall be without prejudice to any other rights or remedies
available to that party.




20.

indemnity




20.1

Mine Owner Indemnity




The Mine Owner shall indemnify and hold harmless the Operator, its directors,
employees, agents and contractors (Operator Indemnified Persons) from and
against all damage, loss, expense or liability of any nature suffered or
incurred by the Operator Indemnified Persons (including any claims made by Third
Parties) in connection with the Operations, including any personal injury,
disease, illness or death, or physical loss of or damage to property, of the
Operator Indemnified Persons or any Third Party, except to the extent caused by
a material breach of a material obligation under this Agreement, fraud or
negligence or Wilful Misconduct of the Operator, its directors, employees,
agents or contractors, except that the Mine Owner shall in no circumstances,
subject to clause 18.2(a), be liable for any consequential or indirect loss or
damage (including, but not limited to, loss of profits or replacement costs).




20.2

Operator Indemnity




The Operator must indemnify and hold harmless the Mine Owner, its directors,
employees, agents and contractors (Mine Owner Indemnified Persons) from and
against all actual damage, loss, expense or liability of any nature suffered or
incurred by the Mine Owner Indemnified Persons (including any claims made by
Third Parties) in connection with its management of Operations while it is the
Operator, including any personal injury, disease, illness or death, or physical
loss of or damage to property, of the Mine Owner Indemnified Persons or any
Third Party, to the extent caused by a material breach of a material obligation
under this Agreement, fraud or negligence or Wilful Misconduct of the Operator,
its directors, employees, agents or contractors, except that the Operator shall
in no circumstances be liable for any consequential or indirect loss or damage
(including, but not limited to, inability to produce the Products, lost
production, loss of profits or replacement costs).




21.

successors and assigns




21.1

The terms of this Agreement shall be binding on the successors and assigns of
the respective parties hereto.




21.2

Neither the Operator nor the Mine Owner shall assign this Agreement without the
prior written consent of the Operator or the Mine Owner (as applicable), such
consent not to be unreasonably withheld.




21.3

All costs and expenses pertaining to any such assignment shall be the
responsibility of the assigning party.




22.

TAXES




All payments due and payable to the Operator under this Agreement shall be paid
net of any VAT or any tax applicable to the Mine Owner, and such VAT or tax
amount shall be paid by the Mine Owner in addition to the amount of any such
payment due and payable to the Operator under this Agreement, including but not
limited to the Operator Bonuses.

 

 
28

--------------------------------------------------------------------------------

 

 


23.

FORCE MAJEURE




23.1

Suspension of Obligations




 

(a)

The obligations of each of the parties under this Agreement, other than the
obligation to pay money or to give notice, shall be suspended during the period
and to the extent that such party is prevented or hindered from complying with
its obligations by reason of Force Majeure.




 

(b)

A party affected by Force Majeure shall give notice as soon as reasonably
possible to the other parties, describing the circumstances and stating the date
from which it was affected.




 

(c)

A party affected by Force Majeure shall resume the performance of such
obligations as soon as reasonably possible after the removal of the cause and
shall so notify the other parties.




23.2

Meaning




"Force Majeure" means any cause beyond the reasonable control of a party,
including, without limitation,




 

(a)

an act of God;




 

(b)

strike, lockout, stoppage, ban or other types of labour difficulty whether at
the Mining Area, railway or port or otherwise;




 

(c)

war (whether declared or undeclared), blockade, act of the public enemy, act of
terrorism, revolution, insurrection, riot or civil commotion;




 

(d)

earthquake, lightning, fire, flood, storm, cyclone, explosion or epidemic;




 

(e)

embargoes or restraint by an Authority (including heritage related restraints);




 

(f)

unavailability of equipment or transport, or inability to access the Tenements
or any relevant portion of them;




 

(g)

and any other cause whether of the kind specifically listed above or otherwise
which is not reasonably within the control of the party claiming Force Majeure.




24.

CONFIDENTIALITY




24.1

Confidential Data and Information




 

(a)

All data and information acquired or received by any party to this Agreement
shall be held confidential for the duration of this Agreement and for a period
of five (5) Years after the termination or expiry of this Agreement and no party
shall disclose or permit to be disclosed to any Third Party any such data or
information or the terms of this Agreement without the prior written approval of
all the parties.




 

(b)

Any party may, without the prior written approval of the other parties, disclose
the information or materials referred to in clause 24.1(a):




 

(i)

to any Affiliate or bona fide intending assignee of such party, upon obtaining a
similar undertaking of confidentiality from such Affiliate or assignee; or

 

 
29

--------------------------------------------------------------------------------

 

 


 

(ii)

to any outside professional advisers upon obtaining a similar undertaking of
confidentiality from such consultants and provided that such party shall
promptly inform the other parties of the name of such consultants and the data
and information disclosed to them; or




 

(iii)

to any bank or financial institution from whom such party is seeking or
obtaining finance, upon obtaining a similar undertaking of confidentiality from
such bank or financial institution; or




 

(iv)

to the extent required by the Mining Licence (Permission) and any applicable
Laws or Authorisations;




 

(v)

to the extent required in connection with the preparation by GGCRL (or any other
holding company of the Mine Owner) of an admission document, prospectus or other
necessary public documentation in connection with the Admission; or




 

(vi)

to the extent that the information or materials has become generally available
to the public otherwise than owing to the default of a party.




 

(c)

the Operator may disclose such data and information to such persons as may in
the Operator's opinion be necessary in connection with the conduct of the
Operations upon obtaining, prior to such disclosure, a similar undertaking of
confidentiality from such persons provided that the Operator shall promptly
inform the other parties of the names of such persons and the data and
information disclosed to them.




25.

PUBLIC ANNOUNCEMENTS and insider dealing




 

(a)

No party or any Affiliate of such party shall be prohibited from issuing or
making any public announcement or statement regarding this Agreement or the
Operations if it is necessary to do so in order to comply with any applicable
Laws or Authorisations or the rules of any stock exchange applicable to it.




 

(b)

The parties acknowledge that, at all times after Admission, they may be in
possession of unpublished price sensitive information in relation to GGCRL (or
any other holding company of the Mine Owner) and that accordingly they will
comply with all applicable laws, regulations and stock exchange rules which
restrict them from dealing in securities, disclosing such information or
encouraging other persons to deal in securities.




26.

arbitration




26.1

Any dispute, controversy or claim arising out of or in relation to this
Agreement, including any question regarding its existence, validity, formation
or the breach or termination thereof, which cannot be resolved by discussion in
good faith between the parties within 60 days of a party giving notice of such
dispute, controversy or claim to the other party, shall be finally settled by
arbitration under the Rules of Arbitration of the London Court of International
Arbitration (the "LCIA") in force on the date of such dispute by the arbitrators
appointed in accordance with the said Rules and this clause 26.




26.2

For the purposes of clause 26.1:




 

(a)

the number of arbitrators shall be three (3);




 

(b)

each of the parties shall appoint one (1) arbitrator and the two (2) arbitrators
so appointed shall select the third arbitrator who shall act as chairman;

 

 
30

--------------------------------------------------------------------------------

 

 


 

(c)

if within a period of 30 days from the end of the 60 days after which the party
gave notice of such dispute, controversy or claim to the other party, either the
Mine Owner or the Operator has failed to appoint an arbitrator, or the appointed
arbitrators have failed to select the third arbitrator, the LCIA shall appoint
such arbitrator or arbitrators;




 

(d)

the place of the arbitration shall be London, England; and




 

(e)

the arbitration proceedings shall be conducted in the English language and the
award shall be in English.




26.3

The arbitration award shall be final and binding on the parties and shall
exclude any right of appeal.




26.4

The arbitration award shall in all respects be fully valid and enforceable
without any further judgment or other act of any competent legal body other than
as strictly necessary for the enforcement of the award pursuant to any
applicable international convention.




26.5

The Parties shall share equally all fees and expenses of the arbitrators and
related administrative costs in connection with any arbitration convened under
this Agreement; but subject thereto, each party shall be fully responsible for
its own costs in relation to any such arbitration.




27.

NOTICES




27.1

Any notice, demand or other communication given or made under or in connection
with the matters contemplated by this Agreement shall be in writing and shall be
delivered personally or sent by email or fax:




Mine Owner:

Address: Zarubyan 1/1, Yerevan, Armenia 0009

Email: ashotboghossian@gmail.com

Fax: +374 10 545698

Attention: Ashot Boghossian, Director




Copy to:




Address: Memery Crystal LLP, 44 Southampton Buildings, London, WC2A 1AP

Email: mdawes@memerycrystal.com

Fax: +44 (0)20 7400 3297

Attention: Michael Dawes, Partner




Operator:

Address: c/o Ameria 9, G. Lusavorich Str. Yerevan 0015, Armenia

Email: info@linnemining.com and j.kaplanishvili@borun.ge

Fax: N/A

Attention: Janiko Kaplanishvili




GGC:

Address: International Corporate Center at Rye, 555 Theodore Fremd Avenue, Suite
C208, Rye, New York 10580

Email: GGC@globalgoldcorp.com

Fax: +914 925 8860

Attention: Van Z. Krikorian / Jan Dulman

 

 
31

--------------------------------------------------------------------------------

 

 


Copy to:




Address: Memery Crystal LLP, 44 Southampton Buildings, London, WC2A 1AP

Email: mdawes@memerycrystal.com

Fax: +44 (0)20 7400 3297

Attention: Michael Dawes, Partner




GGCRL:

Address: International Corporate Center at Rye, 555 Theodore Fremd Avenue, Suite
C208, Rye, New York 10580

Email: GGC@globalgoldcorp.com

Fax: +914 925 8860

Attention: Van Z. Krikorian / Jan Dulman




Copy to:




Address: Memery Crystal LLP, 44 Southampton Buildings, London, WC2A 1AP

Email: mdawes@memerycrystal.com

Fax: +44 (0)20 7400 3297

Attention: Michael Dawes, Partner




GGCRM:

Address: International Corporate Center at Rye, 555 Theodore Fremd Avenue, Suite
C208, Rye, New York 10580

Email: GGC@globalgoldcorp.com

Fax: +914 925 8860

Attention: Van Z. Krikorian / Jan Dulman




Copy to:




Address: Memery Crystal LLP, 44 Southampton Buildings, London, WC2A 1AP

Email: mdawes@memerycrystal.com

Fax: +44 (0)20 7400 3297

Attention: Michael Dawes, Partner    




and shall be deemed to have been duly given or made as follows:




 

(a)

if personally delivered, upon delivery at the address of the relevant party;




 

(b)

if sent by fax, when despatched; and




 

(c)

if sent by email, when actually received by the intended recipient in readable
form,




provided that if, in accordance with the above provision, any such notice,
demand or other communication would otherwise be deemed to be given or made
outside normal working hours such notice, demand or other communication shall be
deemed to be given or made at the start of normal working hours on the next
Business Day.




27.2

A party may notify the other parties to this Agreement of a change to its name,
relevant addressee, address or fax number for the purposes of clause 27.1,
provided that such notification shall only be effective on:




 

(a)

the date specified in the notification as the date on which the change is to
take place; or




 

(b)

if no date is specified or the date specified is less than five (5) Business
Days after the date on which notice is given, the date falling five (5) Business
Days after notice of any such change has been given.

 

 
32

--------------------------------------------------------------------------------

 

 


28.

severability




If any provision of this Agreement is void, illegal or unenforceable, it may be
severed without affecting the enforceability of the other provisions in this
Agreement.




29.

WAIVER




29.1

A waiver of any term, provision or condition of, or consent granted under, this
Agreement shall be effective only if given in writing and signed by the waiving
or consenting party and then only in the instance and for the purpose for which
it is given.




29.2

No failure or delay on the part of any party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.




29.3

No breach of any provision of this Agreement shall be waived or discharged
except with the express written consent of the parties.




29.4

The rights and remedies herein provided are cumulative with and not exclusive of
any rights or remedies provided by law.




30.

ENTIRE AGREEMENT




This agreement contains everything the parties have agreed and supersedes all
earlier agreements in relation to the subject matter of this Agreement.




31.

Amendment




31.1

No modification, variation or amendment to this Agreement shall have any effect
unless it is in writing and has been signed by each of the parties.




31.2

The parties shall co-operate in good faith to agree any amendments to this
Agreement necessary to comply with the Mining Licence (Permission) and Armenian
law provided that nothing in this clause 31.2 shall require any party to act to
its commercial disadvantage or incur significant costs or losses.




32.

Contracts (rights of Third Parties) Act 1999




Except where this Agreement confers rights on the parties referred to in clause
7.1(b), the Contracts (Rights of Third Parties) Act 1999 shall not apply to this
Agreement.




33.

COUNTERPARTS




This agreement may be executed in any number of counterparts which together
shall constitute one agreement. Any party may enter into this Agreement by
executing a counterpart and this Agreement shall not take effect until it has
been executed by all parties.




34.

partnership




Nothing in this Agreement is intended to, or shall be deemed to, establish any
partnership or joint venture between any of the parties.




35.

GOVERNING LAW




This agreement, and any dispute, controversy, proceedings or claim of whatever
nature arising out of or in any way relating to this Agreement or its formation
(including any non-contractual disputes or claims) shall be governed by and
construed in accordance with English law.

 

 
33

--------------------------------------------------------------------------------

 

 


IN WITNESS whereof this Agreement has been executed on the date first above
written.




 




Signed by MEGO GOLD LLC

 

)

)

         

 

 




Signed by LINNE MINING LLC 

 

)

)

         

 

 




Signed by GLOBAL GOLD CORPORATION 

 

)

)

         

 

 




Signed GGCR MINING LLC

 

)

)

         

 

 




Signed GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED 

 

)

)

         

 

 
34

--------------------------------------------------------------------------------

 

  

schedule 1




Operator Responsibilities




The Operator Responsibilities include, without limitation, the following:




1.1

Compliance and Standard of Care




 

(a)

to conduct Operations in accordance with all applicable Mining, health and
safety and environmental Laws and Authorisations, including the Mining Licence
(Permission);




 

(b)

to conduct Operations in accordance with good and prudent mining practices;




1.2

Offtake Agreement




to facilitate the delivery and shipping of Products in accordance with the terms
of the Offtake Agreement;




1.3

Proposed Programmes and Budgets




to prepare and submit to the Operating Committee for approval of the proposed
Mine Plan, CAPEX Plan, OPEX Plan and other management plans in accordance with
clause 8 of the agreement;




1.4

Approved Programmes and Budgets




to carry out effectively and efficiently the work required to implement all
Approved Programmes and Budgets;




1.5

Payments and Bank Accounts




 

(a)

to make payments of all costs and expenses relating to the Operations from
Revenues and Advances in accordance with the terms of this Agreement; and




 

(b)

to open, maintain and operate one or more separate bank accounts for the
purposes of the Operations;




1.6

Contracts




to enter into, administer and enforce, to the extent reasonably practicable as
agent of the Mine Owner, all contracts, leases and other legal instruments
required for the performance of the Operations;




1.7

Insurance




 

(a)

to effect and maintain all insurances required by the Operating Committee, which
shall include insurances appropriate in relation to the Mine Owner Property, the
Operator Property and the Operations or as required by Law;




 

(b)

to provide insurance procurement services and to process and administer
insurance claims if requested;




1.8

Human Resources




 

(a)

to engage, dismiss, supervise and control all management, technical and labour
personnel necessary for the performance of its obligations under this Agreement
including determining the terms and conditions of such engagement and conducting
all industrial relations;

 

 
35

--------------------------------------------------------------------------------

 

 


 

(b)

to provide human resources services, including, without limitation, advisory and
administrative services relating to employee relations, safety and health,
compensation programs, employee benefit programs and other personnel matters;




1.9

Environmental Services




to provide environmental services, including such services necessary or
desirable to assist the Mine Owner in complying with all applicable
environmental Laws and Authorisations, including the preparation and submission
of all necessary and desirable reports;




1.10

Consultation and Information




to consult with the Mine Owner and keep it informed of material matters
concerning the Operations;




1.11

Records




to prepare and maintain proper books, records and inventories of the Operations
which shall be kept in compliance with the Accounting Procedure and with due
regard to the requirements under the Law and the Mining Licence (Permission);




1.12

Reports




to provide the Operating Committee such reports relating to the Operations as
the Operating Committee may reasonably decide;




1.13

Disposal of surplus equipment




 

(a)

with the approval of the Operating Committee and in accordance with the
Accounting Procedure, to dispose of any item of Mine Owner Property it considers
is no longer needed or suitable for Operations as economically and reasonably as
possible, in accordance with the Accounting Procedure; and




 

(b)

to credit the Mine Owner the proceeds of recovery and disposal of the Mine Owner
Property, net of selling and disposal costs;




1.14

No encumbrance




to keep, insofar as it may be within its control, all Mine Owner Property and
all Products free from all Encumbrances which might arise by reason of the
conduct of the Operations;




1.15

Emergencies




to take such action as the Operator may consider necessary or advisable to
prevent or respond to an Emergency;




1.16

Technical




 

(a)

general project development, including management of subcontractors, mine design
and development and processing plant engineering and design;




 

(b)

operational exploration, drilling, blasting, stripping on behalf of the Mine
Owner within the Mining Area;




 

(c)

sampling of ore and concentrates, metallurgical testing and chemical analysis;




 

(d)

repairing, replacing and maintaining everything necessary to perform the
Operations, including without limitation all equipment, tools, supplies,
material and related equipment; and

 

 
36

--------------------------------------------------------------------------------

 

 


1.17

Other Incidental




to do all other acts and things that are reasonably necessary or desirable to
fulfil its functions or are incidental to its powers and duties and in
accordance with the Transaction Documents

 

 
37

--------------------------------------------------------------------------------

 

 


schedule 2




Payment Waterfall




1.

Payment Waterfall




The Operator shall administer the Mine Owner's payment obligations under, and in
connection with, the Operations by applying the Advances and Revenues by way of
direct payment or set off (as applicable) in accordance with the Payment
Waterfall set out below, in order of priority:




 

(a)

Operational expenditure by direct payment by the Operator




 

(b)

Escrow Fee




 

(c)

Maintenance by direct payment by the Operator




 

(d)

CAPEX and Operational CAPEX by direct payment by the Operator




 

(e)

ABB Debt by direct payment by the Operator




 

(f)

Mine Owner OPEX Facility repayment by direct payment to the Operator




 

(g)

Mine Owner Additional CAPEX Facility repayment by direct payment to the Operator




 

(h)

Mine Owner CAPEX Facility repayment and Rent by direct payment to the Operator




 

(i)

Overdue Bonus by offset by the Operator




 

(j)

Operator Bonus by offset by the Operator




 

(k)

Additional CAPEX by direct payment by the Operator




 

(l)

Remaining balance to the Seller by direct payment by the Operator




2.

Default Payment Waterfall




Notwithstanding anything to the contrary in this Agreement, in the event of a
termination of this Agreement under clause 18.1, the Operator shall apply the
Revenues by direct payment or by way of set off (as applicable) in accordance
with the Termination Payment Waterfall set out below, in order of priority:




 

(a)

Mine Owner OPEX Facility repayment by direct payment to the Operator




 

(b)

Mine Owner Additional CAPEX Facility repayment by direct payment to the Operator




 

(c)

Mine Owner CAPEX Facility repayment and Rent by direct payment to the Operator




 

(d)

Overdue Bonus by offset by the Operator




 

(e)

Operator Bonus by offset by the Operator




 

(f)

Default Amount by offset to the Operator

 

 
38

--------------------------------------------------------------------------------

 

  

schedule 3




Guarantee




1.

INTERPRETATION




1.1

In this guarantee, unless the context otherwise requires:




"Debtor's Obligations" has the meaning given to it in paragraph 2.1(a) of this
schedule;




"Guarantee Obligations" means the obligations of the Guarantor under paragraph 2
(Guarantee) of this schedule.




1.2

In this guarantee, without prejudice to clause 1.2 of this Agreement and unless
a contrary intention appears:




 

(a)

a reference to (or any specified provision of) any agreement, deed or other
document is to be construed as a reference to that agreement, deed or other
document (or that provision) as it may be from time to time, amended, varied,
supplemented, restated or novated; and




 

(b)

words and expressions defined in clause 1.1 of this Agreement shall bear the
same meanings when used in this guarantee.




2.

GUARANTEE




2.1

In consideration of the Operator entering into this Agreement, each Guarantor
irrevocably and unconditionally and jointly and severally:




 

(a)

guarantees to the Operator the punctual performance by the Mine Owner of all of
its obligations under this Agreement now or in the future due, owing or incurred
in whatsoever manner, whether actual or contingent, whether incurred solely or
jointly with any other person and whether as principal or surety together with
all liabilities in respect of interest and all costs, charges and expenses
incurred in connection with those obligations (the "Debtor's Obligations");




 

(b)

undertakes that whenever the Mine Owner fails to perform any of its obligations
comprised in the Debtor's Obligations, the Guarantor shall perform (or procure
the performance of) and satisfy (or procure the satisfaction of) that
obligation;




 

(c)

undertakes that whenever the Mine Owner does not pay any amount comprised in the
Debtor's Obligations when due, the Guarantor will immediately on demand pay that
amount as if it were the principal obligor; and




 

(d)

undertakes to indemnify the Operator on demand against any cost, loss or
liability suffered by the Operator (i) as a result of the non performance by the
Mine Owner of any of its obligations under this Agreement and (ii) if the
guarantee given under paragraph 2.1(a) of this schedule or any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal.




2.2

The Guarantors will pay interest to the Operator on all amounts due from it
under this guarantee from the date the Operator demands payment from the
Guarantor until payment of such amounts (both before and after any judgment) at
five (5) per cent per annum.




3.

CONTINUING SECURITY




3.1

The Guarantee Obligations:

 

 
39

--------------------------------------------------------------------------------

 

 


 

(a)

are a continuing security and will extend to the ultimate balance of the
Debtor's Obligations regardless of any intermediate payment or discharge in
whole or part;




 

(b)

are to be in addition to and are not in any way prejudiced by and shall not
merge with any other security which the Operator may now or in the future hold.




3.2

If, notwithstanding paragraph 3.1 of this schedule, the Guarantee Obligations
cease to be continuing obligations the Guarantor will remain liable in relation
to all Debtor's Obligations as at the date of discontinuation (whether demanded
or not) and whether or not the Mine Owner is then in default in relation to the
Debtor's Obligations.




4.

COMPANY PROTECTIONS




4.1

The Guarantee Obligations shall not be discharged, diminished or in any way
affected as a result of any of the following (whether or not known to the
Guarantors or the Operator):




 

(a)

any time, consent or waiver given to, or composition made with, the Mine Owner
or any other person;




 

(b)

the release of any co-surety or any other person;




 

(c)

any amendment to or replacement of, this Agreement or any other agreement,
instrument or security (however fundamental);




 

(d)

the taking, variation, compromise, renewal, release of or refusal or neglect to
perfect or enforce any rights against or security over assets of the Mine Owner
or any other person;




 

(e)

any purported obligation of the Mine Owner or any other person to the Operator
(or any security for that obligation) becoming wholly or in part void, invalid,
illegal or unenforceable for any reason;




 

(f)

any incapacity, lack of power, authority or legal personality or any change in
the constitution of, or any amalgamation or reconstruction of, the Mine Owner,
the Operator or any other person;




 

(g)

any Guarantor or the Mine Owner becoming insolvent, going into receivership or
liquidation or having an administrator appointed or becoming subject to any
other procedure for the suspension of payments to or protection of creditors or
similar proceedings;




 

(h)

any other act, omission, circumstance, matter or thing which, but for this
provision, might operate to release or otherwise exonerate a Guarantor from any
of its obligations under this guarantee; or




 

(i)

the failure of any Guarantor to execute this guarantee.




4.2

Each Guarantor waives any right it may have of first requiring the Operator to
proceed against or enforce any rights or security or claim payment from any
person before claiming from it under this guarantee.




5.

NO COMPETITION




5.1

Subject to paragraph 5.2 of this schedule, until all the Debtor's Obligations
have been irrevocably paid and discharged in full, the Guarantors will not
exercise any rights which they may have:

 

 
40

--------------------------------------------------------------------------------

 

 


 

(a)

to be subrogated to or otherwise entitled to share in, any security or monies
held, received or receivable by the Operator in relation to any payment made by
the Guarantor under this guarantee;




 

(b)

to exercise or enforce any of its rights of subrogation, indemnity or
contribution against the Mine Owner or any co-surety;




 

(c)

following a claim being made on the Guarantor under this guarantee, to demand or
accept repayment of any monies due from the Mine Owner or claim any set-off or
counterclaim against the Mine Owner;




 

(d)

to claim or prove in a liquidation or other insolvency proceeding of the Mine
Owner or any co-surety in competition with the Operator.




5.2

Following the making of a demand under this guarantee, the Guarantors will (at
their own cost) promptly take such of the steps or actions as are referred to in
paragraph 5.1 of this schedule as the Operator may from time to time stipulate.




5.3

If the Guarantors receive any payment or other benefit in relation to the rights
referred to in paragraph 5.1 of this schedule, it shall hold that payment or
other benefit (to the extent necessary to enable all amounts which may be or
become payable to the Operator by the Mine Owner under or in connection with
this Agreement to be repaid in full) on trust for the Operator and shall
promptly pay or transfer the same to the Operator or as the Operator may direct.




6.

PAYMENTS




6.1

All payments to be made by the Guarantors under this guarantee are to be made to
the Operator:




 

(a)

in immediately available cleared funds in the same currency in which the sums
comprised in the Debtor's Obligations are denominated to the account the
Operator specifies for this purpose; and




 

(b)

in full without set-off or counterclaim and not subject to any condition and
free and clear of and without deduction or withholding for or on account of any
taxes or any other purpose. If any deduction or withholding from any payment is
required by law then the Guarantors will promptly pay to the Operator an
additional amount being the amount required to procure that the aggregate net
amount received by the Operator will equal the full amount which would have been
received by it had no deduction or withholding been made.




6.2

Until all Debtor's Obligations have been irrevocably satisfied in full, the
Operator may place and keep any money received or recovered from a Guarantor in
relation to the Debtor's Obligations in a suspense account. Amounts deposited in
such account shall accrue interest at the Operator's usual rate for deposits of
a similar nature from time to time and interest accrued shall be credited to
that account.




7.

CUMULATIVE POWERS AND AVOIDANCE OF PAYMENTS




7.1

The powers which this guarantee confers on the Operator are cumulative, without
prejudice to its powers under the general law, and may be exercised as often as
the Operator thinks appropriate.




7.2

Any settlement or discharge between the Operator and the Mine Owner and/or the
Guarantors shall be conditional upon no security or payment to the Operator by
the Mine Owner or the Guarantors or any other person being avoided or set aside
or ordered to be refunded or reduced by virtue of any provision or enactment
relating to insolvency and accordingly (but without limiting the Operator's
other rights under this guarantee) the Operator shall be entitled to recover
from the Guarantors the value which the Operator has placed upon such security
or the amount of any such payment as if such settlement or discharge had not
occurred.

 

 
41

--------------------------------------------------------------------------------

 

 


8.

MISCELLANEOUS




8.1

The Guarantors will pay to the Operator on demand the amount of all costs and
expenses (including legal fees and any taxes thereon) incurred by the Operator
in connection with the enforcement of this guarantee.




8.2

Subject to clause 21.2 of this Agreement, the Operator may at any time assign or
otherwise transfer all or any part of its rights under this guarantee.

 

 
42

--------------------------------------------------------------------------------

 

 


schedule 4




Mine Owner Group Structure Chart

 

 




 [sched4.jpg]

 

 
43

--------------------------------------------------------------------------------

 

 

schedule 5




ABB Debt Payment Schedule

 




 [sched5.jpg]

 

 

44